Title: [Diary entry: 7 March 1785]
From: Washington, George
To: 

 Munday 7th. Mercury at 50 in the Morning, 50 at Noon and 48 at Night. Wind Southwardly in the forenoon & until about 3 oclock when it shifted to the No. West blew pretty fresh & turned cold. The morning lowered, and until Noon, sprinkled rain at Intervals. About 12 Oclock the Sun came out very warm & pleasant & continued so until the wind shifted which brot. up Clouds again. Planted all my Cedars, all my Papaw, and two Honey locust Trees in my Shrubberies and two of the latter in my groves—one at each ⟨side⟩ of the House and a large Holly tree on the Point going to the Sein landing. Began to raise the Bank of Earth & to turf it, along the Northernmost row of Trees in the Serpentine Walk in the right. Finished Plowing the Ground adjoining the Pine Grove, designed for Clover & Orchard grass Seed.